Citation Nr: 1541368	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, currently rated as 30 percent prior to January 8, 2015, and 50 percent thereafter.  


REPRESENTATION

Veteran represented by:	Donald E. Sullivan


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1975 to August 1976 and June 1986 to September 1992.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's file was eventually transferred to the RO in Atlanta, Georgia.  

The Veteran was scheduled for an August 2015 Travel Board hearing; however, he withdrew this request, through his representative, in an August 2015 correspondence.  See 38 C.F.R. § 20.704 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  


FINDING OF FACT

Prior to the promulgation of a decision, in an August 2015 written statement the Veteran, through his representative, withdrew his appeal for entitlement to an increased rating for bilateral pes planus, currently rated as 30 percent prior to January 8, 2015, and 50 percent thereafter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to an increased rating for bilateral pes planus, currently rated as 30 percent prior to January 8, 2015, and 50 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  

Here, the Veteran, through his representative, withdrew his appeal for entitlement to an increased rating for bilateral pes planus, currently rated as 30 percent prior to January 8, 2015, and 50 percent thereafter, in an August 2015 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and the appeal is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


